Order entered November 4, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01147-CR

                              VAN LEE BREWER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-89-97479-U

                                          ORDER
       Before the Court is appellant’s November 2, 2016 motion for extension of time to file pro

se appellant brief in which he seeks a 60-day extension of time to file his brief. We GRANT the

motion in part and ORDER appellant to file appellant’s brief on or before December 27, 2016.


                                                     /s/   ADA BROWN
                                                           JUSTICE